     Case 3:20-cv-00182-BEN-LL Document 28 Filed 06/16/20 PageID.153 Page 1 of 2



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   SECURITIES AND EXCHANGE                             Case No.: 3:20-cv-00182-BEN-LL
     COMMISSION,
10
                                        Plaintiff,       ORDER GRANTING UNOPPOSED
11                                                       MOTION TO INTERVENE AND
     v.                                                  STAY PROCEEDINGS
12
     ALEX C. PROCOPIO,
13                                                       [Doc. 23];
     MARK S. ZOUVAS,
14   and
     CHRISTIAN R. HANSEN,
15
                                     Defendants.
16
17
           The United States of America, by and through its counsel, Robert S. Brewer, Jr.,
18
     United States Attorney, and Aaron P. Arnzen, Assistant United States Attorney, moves to
19
     intervene as of right under Federal Rule of Civil Procedure 24(a)(2) and in the alternative,
20
     for permissive intervention under Rule 24(b). (Doc. 23.) The United States also requests
21
     a stay of these civil proceedings pending resolution of the parallel criminal case docketed
22
     at United States v. Zouvas, 20-cr-0368-AJB. Neither Plaintiff Securities and Exchange
23
     Commission (SEC) nor Defendant Mark S. Zouvas oppose the motion. (Docs. 24, 25.)
24
     The remaining Defendants have already been terminated from this civil action. The motion
25
     is GRANTED.
26
27
28
                                                     1
                                                                               3:20-cv-00182-BEN-LL
     Case 3:20-cv-00182-BEN-LL Document 28 Filed 06/16/20 PageID.154 Page 2 of 2



 1         Plaintiff’s claim arises out of an investigation by the SEC and Federal Bureau of
 2   Investigation into an alleged fraudulent stock offering. Defendant Zouvas has been
 3   indicted by a Grand Jury in this District, and that criminal case is still pending. The factual
 4   basis for the criminal indictment substantially relates to the conduct involved in the present
 5   civil action. Therefore, the United States of America is granted leave to intervene.
 6         A court may decide to stay the civil case when required by the interests of justice.
 7   Federal Sav. & Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 902 (9th Cir. 1989); Keating
 8   v. Office of Thrift Supervision, 45 F.3d 322, 324 (9th Cir. 1995) (citing Dresser Indus., 628
 9   F.2d at 1375 and United States v. Kordel, 397 U.S. 1, 12 n.27 (1970)). Discovery disputes,
10   which hinge on issues involved in the criminal proceeding, have the potential to
11   unnecessarily expend judicial resources, delay proceedings, and prejudice parties. The
12   interests of the public are best served through resolving the criminal case expediently,
13   which here requires a stay of the civil proceedings. See e.g., Kordel, 397 U.S. at 12, n27.
14                                    CONCLUSION
15         For the foregoing reasons, the United States’ Motion to Intervene and Stay
16   Proceedings is GRANTED.           The stay shall remain in effect until disposition of the
17   criminal case United States v. Zouvas, 20-cr-0368-AJB or further order of this Court.
18         IT IS SO ORDERED.
19
     Date: June 16, 2020                     __________________________________
20
                                                  HON. ROGER T. BENITEZ
21                                                United States District Judge
22
23
24
25
26
27
28
                                                    2
                                                                                 3:20-cv-00182-BEN-LL
